Memorandum:
Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in or near school grounds (Penal Law § 220.44 [2]). Contrary to defendant’s contention, the sentence is not unduly harsh or severe. We note however, that the certificate of conviction incorrectly recites that defendant was convicted of criminal sale of a controlled substance in the third degree under Penal Law § 220.39 (1), and it must therefore be amended to reflect that he was convicted of criminal sale of a controlled substance in or near school grounds under Penal Law § 220.44 (2) (see People v Saxton, 32 AD3d 1286 [2006]). Present — Scudder, P.J., Smith, Peradotto, Lindley and Green, JJ.